July 25, 2017




                                  JUDGMENT
                  The Fourteenth Court of Appeals
                          SCOTTY MORING, Appellant
NO. 14-16-00898-CV                       V.
            INSPECTORATE AMERICA CORPORATION, Appellee
                   ________________________________


       This cause, an appeal from the judgment signed October 21, 2016, was heard
on the transcript of the record. We have inspected the record and find no error in the
judgment. We order the judgment of the court below AFFIRMED. For good cause,
we order appellant Scotty Moring to pay all costs incurred in this appeal. We further
order this decision certified below for observance.